Citation Nr: 0116443	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased (compensable) rating for left 
ear otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran's claim of entitlement to service 
connection for hearing loss in December 1992.  The veteran 
was notified of that decision and of his right to appeal.  No 
appeal was filed.  The veteran applied to reopen his claim 
for service connection for bilateral hearing loss in 1996, 
and he also referred to other matters at that time, including 
a claim for a compensable disability rating for otitis media 
of the left ear.  In September 1996, the RO denied the 
benefits currently sought on appeal, and the veteran appealed 
this decision.  In denying service connection for bilateral 
hearing loss disability, the RO held that new and material 
evidence had not been received to reopen a claim.  The 
veteran and his spouse presented oral testimony during a 
hearing which was held at the RO in July 1997.  The RO 
continued to deny the benefits sought in a Supplemental 
Statement of the Case dated in September 1998.  The case was 
forwarded to the Board in November 1998.  

In February 2000, the Board requested an opinion from a 
Veteran's Health Administration (VHA) medical specialist.  
Pursuant to this request, a VHA opinion was submitted to the 
Board in March 2000.  A copy of the VHA opinion was furnished 
to the veteran and his representative for their review in 
April 2000.  They were advised that they had 60 days to 
review the VHA opinion and submit additional evidence and 
argument in support of the appeal.  In response, the 
veteran's representative submitted a brief to the Board in 
April 2000 which addressed the March 2000 VHA opinion.

In a May 2000 appellate decision the Board denied the 
veteran's claims for service connection for Meniere's 
disease, vertigo and tinnitus.  It also concluded, inter 
alia, that evidence which was new and material to the 
veteran's claim of service connection for hearing loss was 
submitted and that the evidence made his claim sufficiently 
plausible to warrant its reopening for a de novo review.  
Specifically, the Board determined that private medical 
records dated in May 1996 and July 1998 from Dr. M., a 
private otorhinolaryngologist, which contained an opinion 
which associated the veteran's service-connected left ear 
otitis media with his current hearing loss disability, 
constituted new and material evidence.  The Board also 
determined that his claim for a compensable evaluation for 
left ear otitis media had to be remanded to the RO for 
consideration in the first instance because of changes in the 
rating schedule which applied to this issue.  (See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)).  

The veteran's reopened bilateral hearing loss claim was 
denied on the merits, de novo, in a December 2000 RO rating 
decision.  Notice of this decision was sent to the veteran in 
January 2001.  In response, the veteran, via his 
representative, presented arguments in correspondence dated 
in and received by the RO in January 2001.  The 
correspondence was sufficient to serve as a timely 
substantive appeal of the denial of service connection for 
bilateral hearing loss.  The claim was forwarded to the Board 
in April 2001.

For reasons which will be explained below, the matter of an 
increased rating for left ear otitis media is discussed in a 
remand at the end of the decision below.


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss did not 
have its onset during active duty and was not caused by his 
service-connected otitis media of the left ear.



CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in, nor 
may it be presumed to have been incurred in service, and it 
is shown to be proximately due to, or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101(3), 1110, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a), 3.385 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for bilateral hearing 
loss.

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  His contentions, essentially, are 
that his hearing loss problems are either directly due to 
service or are related to his service-connected otitis media 
of his left ear.  His reopened claim was denied on the 
merits, de novo, in a December 2000  RO rating decision and 
Supplemental Statement of the Case.

In the interest of clarity, the Board will initially review 
the pertinent law and regulations.  The Board will then 
provide a factual background of this issue.  Finally, the 
Board will analyze the issue on appeal and render a decision. 

Relevant law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2000).

Service connection for chronic conditions, including 
sensorineural hearing loss (contemplated in the regulations 
as an organic disease of the nervous system), may be presumed 
if hearing loss is manifested to a disabling degree of ten 
percent or more within one year from the date of separation 
from a period of qualifying active service lasting 90 or more 
days.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

The Veterans Claims Assistance Act of 2000 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) became law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).    

In this case, the hearing loss claim has been reopened by 
Board decision of May 2000 and denied on the merits following 
de novo review by the RO in December 2000.  The veteran 
timely appealed the RO's decision in January 2001.  The claim 
is thus not final and remains pending.  The provisions of the 
VCAA are accordingly applicable.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of this claim has proceeded in substantial 
accordance with the provisions of the new law.  

After having carefully reviewed the record on appeal, the 
Board  concludes that the requirements of the VCAA have been 
satisfied with respect to the reopened service connection 
issue presently on appeal.  The RO has developed the evidence 
pertinent to the claim at issue, including providing the 
veteran with compensation examinations, obtaining copies of 
medical records specifically identified by the veteran as 
relevant to his claim, and obtaining a VHA opinion to resolve 
questions raised in his appeal.  There is sufficient evidence 
of record with which the Board may make an informed decision.  
The Board has not identified any other pertinent evidence 
which is not currently of record, and the veteran has not 
pointed to any such evidence.  

The Board further observes that the veteran has been informed 
in communications from VA of the types of evidence which 
could be submitted in support of his hearing loss claim.  He 
has been accorded ample opportunity to present evidence and 
argument in support of this claim.  In particular, the 
veteran has been provided with an opportunity to notify VA of 
the existence of any further information that would tend to 
substantiate his claim. 

When the Board addresses in its decision a question or 
evidence that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran's claim has been adjudicated by the RO under the same 
statutory and regulatory criteria which must be applied by 
the Board, so readjudication by the RO at this juncture is 
unnecessary.  

In February 2000, the Board requested an opinion from a VHA 
medical specialist, pursuant to the provisions of 38 C.F.R. 
§ 20.901(a) (2000).  In response to this request, a VHA 
opinion was submitted to the Board in March 2000.  In April 
2000, a copy of the VHA opinion was furnished to the veteran 
and his representative for their review.  They were given 60 
days to submit additional evidence and argument in support of 
the veteran's appeal.  In response, the veteran's 
representative submitted a brief to the Board in April 2000 
which addressed the March 2000 VHA opinion.  The veteran has 
thus been presented with appropriate due process, as provided 
in 38 C.F.R. § 20.903 (2000) and the holding of the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Thurber v. Brown, 5 Vet. App. 119 (1993).

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

Factual Background

The veteran's service medical records show that he had 15/15 
hearing, bilaterally, and normal ears on service entrance 
examination in October 1942.  Plaque was observed in his left 
ear, but this was not considered to be a physically 
disqualifying condition.  He was also noted to have a small 
perforation of his left tympanic membrane.  This perforation 
was again noted on examination in March 1945.

Medical reports dated in October and November 1945 show that 
the veteran was treated for a ruptured left eardrum with 
running discharge from his left ear.  Pus was discovered in 
his left ear along with an old large rupture of his tympanum.  
He was subsequently diagnosed with chronic otitis media of 
his left ear.  Treatment involved local applications of 
antibiotics.  By the end of December 1945, the perforation in 
his left eardrum closed over with a thin membrane and healed.  
The left eardrum was observed by this time to be normal in 
color and displayed free motion.  The right eardrum was 
normal and he had normal 15/15 hearing in both ears on 
whispered and spoken voice testing.  

The report of the veteran's separation examination in January 
1946 shows that he had a history of otitis media of 75 days' 
duration which began in October 1945. Plaque was noted in his 
left ear.  However, he had normal 15/15 hearing in both ears 
on whispered and spoken voice testing.  His service records 
show that he served as an aviation machinist with the United 
States navy.

The claims file contains the report of a VA audiological 
examination which was conducted in October 1967.  After 
converting the ASA values (within parentheses) to the current 
ISO standard (outside of parentheses), the veteran's pure 
tone thresholds, in decibels, were as follows:



 



HERTZ



500
1000
2000
3000
4000
RIGHT
(-10) 5
(-5) 5
(-5) 5
N/A
(15) 20
LEFT
(-10) 5
(-10) 0
(10) 0
N/A
(15) 20

On testing of the veteran's word discrimination ability, his 
word recognition score was 100 percent in both ears.

At a July 1997 RO hearing, the veteran and his spouse 
presented oral testimony  before a hearing officer.  
According to the wife's statements, she was married to the 
veteran for nearly 32 years at the time of the hearing.  She 
reported that the veteran used to be able to hear her 
whispered voice when they were first married, but that his 
hearing started to become progressively worse approximately 
10 years thereafter and she had to speak in a louder voice to 
be heard by him beginning at that time.  The veteran 
testified that during active duty he was an aviation mechanic 
and was exposed to noise from propeller-driven aircraft 
engines.

VA medical records show that the veteran was diagnosed with 
bilateral sensorineural hearing loss in October 1992.  His 
degree of hearing loss was characterized as mild and mixed.  
On testing of his word discrimination ability, his word 
recognition score was 88 percent in his right ear and 84 
percent in his left ear.  At the time of this examination, 
the veteran reported that his hearing loss began 
approximately four years earlier.  

VA and private medical records for the period from 1992 to 
2000 confirm the presence of bilateral sensorineural hearing 
loss.  Pertinent records among these show the following:

The report of a September 1997 VA ear nose and throat 
examination shows that the examining physician noted that the 
veteran had a history of otitis media.  The veteran stated 
that he was of the belief that his hearing loss was related 
to his history of otitis media.  However, the examiner 
commented in his report that he did not find any relationship 
between the veteran's otitis media and his hearing loss 
disability.  On audiological evaluation, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
25
50
55
LEFT
N/A
25
45
45
45

Pure tone threshold averages were 36 decibels in his right 
ear and 40 decibels in his left ear.  On word recognition 
testing using the Maryland CNC Test criteria, his word 
recognition score was 96 percent in his right ear and 88 
percent in his left ear.

The report of an April 1998 VA examination shows that the 
examiner noted the veteran's history of otitis media, but 
stated in his commentary that he doubted that there existed a 
relationship between the veteran's hearing loss condition and 
his otitis media.  

In a private medical statement dated in July 1998, Dr. M., an 
ear nose and throat doctor, presented the following 
commentary:  

"(The veteran) has persistent... hearing loss.  
This relates to an old war injury when he had a 
perforation of the tympanic membrane from ear 
infection at that time...  The result of this was 
been... progressive hearing loss.  When comparing 
his audiogram (in May 1996)... with the audiogram 
of (July 1998), it appears to be deteriorating 
rapidly."  

(The May 1996 and July 1998 audiograms referred to in Dr. M's 
statement were ones which he had ordered to be conducted on 
the veteran in his office.  The reports were associated with 
the veteran's claims file, but they contained raw medical 
data which was interpreted by the VHA specialist in his 
opinion of March 2000 which is discussed below.)

In a March 2000 VHA opinion, the Chief of the Ear, Nose, and 
Throat Clinic at the Loma Linda VA Hospital in California 
reported that he had reviewed the veteran's claims file.  He 
remarked that he had been asked to render an opinion 
regarding whether or not the veteran's service-connected left 
otitis media caused his bilateral hearing loss and whether 
the bilateral hearing loss might have otherwise been related 
to any aspect of the veteran's active military service.  

The VHA specialist noted the veteran's history of otitis 
media and a perforated eardrum of his left ear during active 
duty, which had both resolved prior to his discharge from 
service, and also that his hearing was within normal limits 
at his separation examination in January 1946.  The VHA 
specialist also noted that the veteran was diagnosed with 
bilateral mild sensorineural hearing loss in October 1992 and 
that he reported having a four-year history of hearing loss 
at that time.  

The VHA specialist noted Dr. M.'s statement of July 1998, in 
which he reported that comparison of the veteran's hearing 
test results of May 1996 and July 1998 revealed rapidly 
deteriorating hearing acuity.  According to the VHA 
specialist, Dr. M.'s hearing test in May 1996 showed that the 
veteran had a speech reception threshold of 35 in his right 
ear and 50 in his left ear.   Dr. M.'s hearing test in July 
1998 showed that the veteran had a speech reception threshold 
of 45 in his right ear and 50 again in his left ear.  The VHA 
specialist stated that he did not concur with Dr. M.'s 
conclusion that the aforementioned findings indicated that 
the veteran's hearing acuity was rapidly deteriorating 
because a VA hearing test conducted in 1997, the year between 
Dr. M.'s examinations, revealed a pure tone threshold of 36 
in the right ear and 40 in the left.  

After discussing the aforementioned evidence, the VHA 
specialist presented the following opinion:

"In my opinion, the veteran's service-connected 
left ear otitis media is unrelated to his current 
bilateral sensorineural hearing loss...  I also do 
not feel that (his) current complaints... are 
related in any way to any other aspect of the 
veteran's... service.  If (the veteran was exposed 
to noise during) service, I would expect to see an 
audiogram with a high frequency loss at 4,000 
(Hertz) with recovery at 6 or 8,000.  This is not 
seen in (the veteran's) audiogram and in fact the 
audiogram done in 1946 when he left service did not 
show any hearing loss at all.  Therefore, I do not 
feel noise exposure during... service has 
contributed to his current symptoms of hearing 
loss...  The veteran's hearing loss has been 
bilateral since its onset in approximately 1988...  
It is my opinion that the (hearing loss is) not 
related to any previous ear disease particularly as 
they relate to (the veteran's) complaints during... 
service."    

Analysis

The veteran's service medical records do not show onset of a 
chronic hearing loss disability affecting either ear during 
his period of active duty.  There is also no objective 
evidence in the record that would support a finding that his 
hearing acuity was impaired to a degree recognized by VA 
regulations as disabling within the one-year presumptive 
period following his discharge from service, such that 
service connection for an organic disease of the nervous 
system such as hearing loss may be presumed.  In this regard, 
the Board takes note that even as late as 21 years after the 
veteran's separation from service, bilateral hearing loss  
was not found on VA audiological examination in October 1967.  
Furthermore, the fact that the veteran reported during an 
October 1992 examination that the time of onset of his 
hearing loss occurred only four years earlier, and that his 
wife testified at a July 1997 RO hearing that she first 
noticed that the veteran was losing his hearing acuity only 
10 years earlier, is very persuasive evidence that onset of 
his hearing loss was not for years following service.  This 
is testimonial evidence on part of the veteran and his spouse 
against a finding of onset of bilateral hearing loss during 
his period of active duty.  Therefore, to the extent that his 
claim is also for entitlement to service connection for 
hearing loss on a direct or presumptive basis, his appeal in 
this regard must be denied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385.

As previously noted, the Board is obligated to discuss all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the evidence.  
See Allday, supra.  The Board has the "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F3d. 1477, 1481 
(Fed.Cir. 1997).

The United States Court of Appeals for Veterans Claims has 
specifically stated:  "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators . . ."  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  See also Wray v. Brown, 7 Vet. App. 488, 492-
493 (1995) [in merits analysis of cases involving multiple 
medical opinions, each medical opinion should be examined, 
analyzed and discussed for corroborative value with other 
evidence of record]; Owens v. Brown, 7 Vet. App. 429, 433 
(1995) [holding that it is not error for the Board to favor 
opinion of one competent medical expert over that of another 
when the Board gives adequate statement of reasons and 
bases].

The Board takes note that in July 1998, the veteran's private 
ear nose and throat physician, Dr. M., presented an opinion 
linking the veteran's hearing loss to an old service injury 
when he had a perforation of the tympanic membrane from an 
ear infection at that time, resulting in progressive hearing 
loss.  Though this evidence  appears to be highly probative 
on its face, the Board finds that the March 2000 VHA opinion 
impeaches Dr. M.'s professional ability to assess medical 
evidence and thus lowers the probative value of his 
statement.  Specifically, the VHA specialist who drafted the 
March 2000 opinion differed with Dr. M.'s conclusion that the 
findings of his May 1996 and July 1998 tests of the veteran's 
hearing acuity indicated that it appeared to have been 
deteriorating rapidly.  According to the VHA specialist, Dr. 
M.'s conclusion was inaccurate.  The VHA specialist reviewed 
the records, including Dr. M.'s test results of May 1996 and 
July 1998, and compared them with the findings of a VA 
audiological examination conducted in 1997, and found no 
evidence of the rapid deterioration of the veteran's hearing 
acuity described by Dr. M.  The Board notes that the VHA 
opinion was drafted by a physician whose credentials as Chief 
of the Ear Nose and Throat Clinic at the Loma Linda VA 
Hospital are most impressive. He also had more records 
available for review than did Dr. M. and this gave him the 
opportunity to make a more informed opinion. Therefore, the 
Board finds the statements of the VHA specialist contained in 
his opinion are more persuasive than those presented by Dr. 
M.

The VHA opinion is provided further support by the 
concurring opinions of the VA examiners who evaluated the 
veteran's ears and hearing in September 1997 and April 1998, 
and who each were of the opinion that there was no 
relationship between the veteran's otitis media of his left 
ear and his hearing loss disability.   

The Board notes that at the veteran's RO hearing in July 
1997, he testified that he worked as an aviation mechanic 
during service and that he was exposed to the noise of 
propeller-driven aircraft engines.  To the extent that the 
veteran seeks to associate his present hearing disability to 
acoustic trauma in service, the Board finds the evidence to 
be against this etiological assertion.  The VHA specialist 
stated in his March 2000 opinion that the objective evidence 
did not support a conclusion that the veteran's hearing loss 
was due to exposure to loud noise in service.  Specifically, 
the VHA specialist stated that the audiogram performed in 
1946, when the veteran separated from service, did not show 
the presence of a hearing loss condition.  Furthermore, the 
VHA specialist stated that if the veteran was exposed to 
noise during service, his audiograms would display high 
frequency hearing loss at 4000 Hertz with recovery at 6000 
or 8000 Hertz.  Yet, the VHA specialist did not see these 
results in the veteran's audiogram.  He therefore concluded 
that noise exposure during service did not contribute to the 
veteran's current symptoms of hearing loss. 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a bilateral hearing loss.  His appeal is therefore denied.  
Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In its May 2000 decision, the Board determined that a remand 
was warranted for the issue of  entitlement to a compensable 
rating for left ear otitis media.  The Board noted at the 
time that during the course of the veteran's appeal, the 
criteria for rating otitis media under Diagnostic Code 6200 
had been amended.  Compare 38 C.F.R. § 4.87, Diagnostic Code 
6200 (1995) with 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2000).  The Board noted that there existed two (instead of 
one) schedular bases for obtaining a compensable rating; 
i.e., a showing of suppuration or a showing of aural polyps.  
The RO had neither considered the new criteria nor provided 
notice of the new criteria to the veteran.  The Board 
determined that corrective action was necessary and remanded 
the issue to the RO in May 2000.  As discussed in the prior 
Board determination, the veteran was entitled to have his 
claim considered both under the old criteria and under the 
new criteria, since his claim straddled the effective date 
for the new criteria.  The Court has held that where a new 
law or regulation becomes effective after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, both versions of the law 
must be considered, unless Congress indicates otherwise or 
permits the Secretary to indicate otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The case was returned to the Board in April 2001.  On review 
of the claims file, the Board finds that there is no 
indication that the RO addressed the remanded issue of 
entitlement to a compensable evaluation for left ear otitis 
media, much less applied the two versions of the rating 
schedule applicable to this claim. The RO is advised that its 
compliance with the instructions contained in Board remands 
is not discretionary.  If it fails to comply with the terms 
of a Board remand, another remand for corrective action is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board must remand this issue for a second time 
to ensure compliance with its prior instructions, though it 
regrets that this remand will create further delay from an 
arrival at a timely appellate decision.

Accordingly, the case is again REMANDED to the RO for 
compliance with the following action:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claim for a compensable 
evaluation for otitis media of the left 
ear.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims folder.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.  

3.  Then, the veteran should be provided 
a VA medical examination by an ear, nose 
and throat specialist.  The claims folder 
must be made available to and be reviewed 
by the examiner.  The examiner should be 
provided with both versions of the 
criteria for evaluating otitis media 
applicable to this case.  The examiner 
should provide a detailed report of his 
or her observations and findings obtained 
on examination regarding the physical 
condition of the veteran's aural canals 
and tympanic membranes.  The examiner 
should discuss whether or not there are 
any symptoms of active otitis media and, 
if so, present an opinion regarding the 
severity of the otitis media disease 
process with particular attention 
directed towards the veteran's left ear. 

4.  Thereafter, the RO should review the 
veteran's  claims file and ensure that 
the above development has been conducted 
and completed in full.  The RO should 
then undertake any other action required 
to comply with the notice and duty to 
assist provisions of the VCAA.
Then, the RO should readjudicate the 
issue of entitlement to an increased 
(compensable) evaluation for service-
connected otitis media of the left ear.  
Adjudication of the issue of entitlement 
to an increased rating for left ear 
otitis media must encompass both the old 
and new rating criteria.  

5.  If the benefit sought on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative which 
contains all necessary information, to 
include reference to the amended rating 
criteria.  The veteran and his 
representative should be afforded an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

